Caseé

b 8:21-cv-01556-MSS-TGW Document 1-1 Filed 06/28/21 Page 1 of 2 PagelD 31

Marlon Blachag Na.

 

AFELO MT To Verley

te

 

5

Paseo Cauahyyetal. COMPLATA
te

 

 

ny . ° 7 ws
Marlow RBlechar qcthe. uadersig ned Affiant sherainattar the
& se -

 

§ ‘ oN,
Undarstanad,” do hacahy solemaly eontiy end atbest on +he

 

 

Undersiqnad S valimiteat— a lity -
C

i. -+ne Undersiqgnad Ts compotont ts Stabe the mattars
I t

 

wt .
nek Sore hare at
}

 

de the UWndersianad has parsonal nous lodge re seid

Matha s ;

 

2. a +a. Packs Stayed NatarN ara tewoy covtacts complete,

 

2 \ ; ‘ .
aNd Cavlai a +e tha host of ‘Ha Undarstanadts knomsiadge Under-

 

Brandi ney 4 aod halt al

 

H{ all tua backs stakad Ane esp hos the harewith pre$an—

 

+od eliull cialks camaleint aca truay corcack, complata send.
3 f } }

 

\
cokes A ke Flava baat af +n Wades Signad s Knowledge y Undet—

 

aranina yard alivt* and
a }

 

WA Exnibix aol “S &@ ¥eua and tartact Copy ef +Ho

 

atiavence Vor on thas 4a Undersig Aah ovoamplr +o praesent to
J ¥ %

 

DefanrtackS Get ani Maershollo .

 

 

. abe §
| Mae lew Wlacdhket, fete * ne. Under Stan ak . do Verauwst eh
2 wd 7

 

 

Cackt yu att, atta BN +he Wn Aas anal s unliaikod~ alt Vity
‘ =

an ly fpaaally a aoojurd bap posT#tue laud of tho United States
om) t ro t tt

 

 

ot Mnecica, hav Ana Under signed WSuee this Atftlauit wtih

AT AC lee ike, Aho Wndeacstanad iS compa ves 4p stake Ane
} vs

 

~\—

 

 

 

 

 
Case 8:21-cv-01556-MSS-TGW Document 1-1 Filed 06/28/21 Page 2 of 2 PagelD 32

Matters sat fact hareift y AAS conbadtS Gre -+ouay cornachy Com—

 

plaxe.. ard cavkein adwusible es euideance y lob mislegLing

 

ana She Fest y tne wis \o tooth y and nothi ng bik Ha truth dp

 

 

+ho ha sxant tha Urdorciqne ds Le rerslecler iy viderstandina sand
o o

boli a , iors la +Wie Aftsdeuit eNvecuk2, aw Yao JP al

 

ua

sho land" CArticle Why classo

 

una, Aoal, ow rhe portion ot
Ay Conse. tro United States.) tshara Land BS Lates,

 

 

 

Flaci Aas is located ia Hacer Ge Sart >

 

x Liabes fed

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
